Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the application as filed on 12/20/2019. Claims 1-20 remain active in this application.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a cartridge loading apparatus and associated method of use, classified in F41A 9/66.
II. Claims 19-20, drawn to a firearm speed loader with cycling motor, classified in F41A 9/51.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed as evidenced by claims 1 and 19 (ABbr vs. Bsp).  The subcombination has separate utility such as utility absent first and second spring-loader plungers (see claim 1).
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
See MPEP 2143.01.
In this particular case, item (C,) of MPEP 2143.01 applies with regard to a different field of search. Note that text terminology directed to loading plungers would be searched only if invention I were elected. Further, note that text terminology directed to cycling and reading current would only be searched if invention II were elected.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen M. Johnson whose telephone number is 571-272-6877 and whose e-mail address is (Stephen.Johnson@uspto.gov). The examiner can normally be reached on Monday through Friday. 
              If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
	Troy Chambers can be reached on 571-272-6874.  The Central FAX phone number for the 
	organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a 	general nature or relating to the status of this application or proceeding should be directed to 	the receptionist whose telephone number is 800-786-9199.
	While the Examiner is available via telephone to resolve administrative issues regarding a patent 	application, issues relating to patentability and/or prospective amendments may be more 	efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439               	(“Authorization for Internet Communications in a Patent Application”) authorizing permission 	for internet communication. The form is available online at 	https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for 	the record along with any other response to this action. 

			/STEPHEN JOHNSON/                                           Primary Examiner, Art Unit 3641                                                                                                                                                             			SMJ
			February 16, 2021